Citation Nr: 1419966	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to an effective date earlier than June 29, 2010, for the grant of special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1968 to September 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted special monthly compensation and assigned an effective date of June 29, 2010.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran filed a claim for special monthly compensation benefits on 
January 3, 2007.

2.  The evidence shows that on the date of the original claim, the Veteran's service-connected disabilities resulted in the need for aid and attendance.


CONCLUSION OF LAW

The criteria for an effective date of January 3, 2007, for the grant of special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the effective date following the grant of special monthly compensation benefits.  Once the benefit is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA aid and attendance examinations were conducted in December 2006 and June 2010; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations included a complete diagnosis and a list of the Veteran's restrictions due to his disabilities. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis 

The Veteran contends that he is entitled to an earlier effective date for his service- connected SMC based on the need for aid and attendance.  The RO granted service-connection for special monthly compensation, effective June 29, 2010.  This is the date of the Veteran's second examination for housebound status or need for regular aid and attendance.  

Generally the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In addition, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

At his July 2013 Board hearing, the Veteran submitted an undated aid and attendance/housebound form which noted that he had extremely limited mobility and required assistance for any activities outside the home.  The examining physician stated that the Veteran was unable to cook, clean, do laundry and shop for himself.  The Veteran stated that he submitted this form with his original claim in December 2006.

Subsequently, the examining physician submitted a statement, on VA letterhead, indicating that the undated aid and attendance/housebound form which had been submitted at the hearing was completed in December 2006.  

VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran's original claim for aid and attendance was received at the RO on January 3, 2007.  The VA examination form dated in December 2006 shows that the Veteran was in need of aid and attendance due to his service-connected disabilities, to include bronchial asthma, a lumbosacral strain, a left knee injury and coronary artery disease.  As the aid and attendance form was constructively part of the Veteran's file at the time of the original claim, an earlier effective date of January 3, 2007 for the grant of special monthly compensation based on the need for aid and attendance is warranted.
ORDER

Entitlement to an effective date of January 3, 2007, for the grant of special monthly compensation based on the need for aid and attendance is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


